UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    -X


 UNITED STATES OF AMERICA,                                      CONSENTTO PROCEED BY
                                                                VIDEO OR TELE CONFERENCE
                      -against-


                                                                7:20-cr-616-NSR
Akeem Krubally
                      Defendant(s).
                                                    -X


Defendant Akeem Krubally hereby voluntarily consents to participate in the following
proceeding via IX) videoconferencing or IS! teleconferencing:


D Initial Appearance Before a Judicial Officer


D Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)


       Guilty Plea/Change of Plea Hearing

D Bail/Detention Hearing

D Conference Before a Judicial Officer - Assignment of Counsel




            Signature                              0efendan^s fcounseFs gSinature
(Judge may obtain verbal consent on
Record and Sign for Defendant)


  n\^v» !o«&                                                             iL^ij/c
Print Defendant's Name                             Prmt Counsel's Name



This procepding was conducted by reliable video or telephone corjferpnding technology^



DaW                                                U:S: Mrict Mge/U.S. Magistrate Judge "
